       Case 2:20-po-00510-CKD Document 9 Filed 12/17/20 Page 1 of 2


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA C. ALLISON, #179741
     Federal Defenders Office
3    Assistant for the Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Tel: 916-498-5700 Fax: 916-498-5710
5
     Attorneys for Defendant
6    ELMONT LANE
7
8
9                               IN THE UNITED STATES DISTRICT COURT
10                             FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,                 )   Case No. 2:20-PO-00508-CKD
                                               )            2:20-PO-00509-CKD
13         Plaintiff,                          )            2:20-PO-00510-CKD
                                               )
14                        v.                   )   STIPULATION AND [PROPOSED] ORDER
                                               )   TO CONTINUE HEARING
15   ELMONT LANE,                              )
                                               )   Date: December 17, 2020
16         Defendant.                          )   Time: 9:30 a.m.
                                               )   Judge: Hon. Carolyn K. Delaney
17                                             )
18
19           IT IS HEREBY STIPULATED between the parties through their respective counsel,
20   Alstyn Bennett, Special Assistant United States Attorney, and Linda C. Allison, Assistant
21   Federal Defender, attorney for ELMONT LANE, that the status conference set for on December
22   17, 2020 at 9:30 a.m. be continued to January 21, 2021 at 9:30 a.m.
23           This continuance is requested because the defendant has a medical appointment that
24   cannot be cancelled and defense counsel needs additional time to investigate and obtain medical
25   documents.
26   ///
27   ///
28

      Stipulation and Proposed Order to             -1-
      Continue Status Conference
       Case 2:20-po-00510-CKD Document 9 Filed 12/17/20 Page 2 of 2


1    ///
2
     DATED: December 15, 2020                            Respectfully submitted,
3
4                                                        HEATHER WILLIAMS
                                                         Federal Defender
5
                                                         /s/Linda C. Allison
6                                                        LINDA C. ALLISON
                                                         Assistant to the Federal Defender
7
                                                         Attorneys for Defendant
8                                                        ELMONT LANE

9
     Dated: December 15, 2020                            McGREGOR W. SCOTT
10                                                       United States Attorney

11
                                                         /s/ Alstyn Bennett
12                                                       ALSTYN BENNETT
                                                         Special Assistant United States Attorney
13
14
15
16                                                ORDER

17          IT IS HEREBY ORDERED that the status conference set for December 17, 2020, be

18   continued to January 21, 2021 at 9:30 a.m.

19          IT IS SO ORDERED.

20          Dated: December 15, 2020

21                                                  _____________________________________
                                                    CAROLYN K. DELANEY
22                                                  UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

      Stipulation and Proposed Order to            -2-
      Continue Status Conference
